Citation Nr: 1008279	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-06 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Canandaigua, New York



THE ISSUES

1.  Entitlement to payment or reimbursement of expenses 
incurred for medical services provided by Internal Medicine 
Associates on September 3, 2006 and by Finger Lakes 
Orthopedic Surgery on July 11 and 27, 2007.

2.  Entitlement to payment or reimbursement of expenses 
incurred for medical services provided in connection with the 
Veteran's care at Arnot Ogden Medical Center from September 8 
to 26, 2007.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

According to the agency of original jurisdiction, the Veteran 
served on active duty from May 1976 to June 1980 and from 
November 1980 to March 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the VAMC in Canandaigua, New York 
that denied the Veteran's claims for payment or reimbursement 
of medical expenses.


FINDING OF FACT

Evidence received and developed by the Board reveals that the 
Veteran died in January 2009, while his appeal to the Board 
was pending.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no present 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).  
But see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the evidence of record shows that the Veteran 
died in January 2009, while his appeal to the Board was 
pending.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the Veteran 
and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  The Board's dismissal of this appeal does 
not affect the right of an eligible person to file a request 
to be substituted as the appellant for purposes of processing 
the claim to completion.  See Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008) (amending the law to allow substitution in cases 
involving claimants who die on or after October 10, 2008) (to 
be codified at 38 U.S.C.A. § 5121A).  Such request must be 
filed not later than one year after the date of the Veteran's 
death.  Id.  As provided in the law, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under 38 U.S.C.A. § 5121(a) . . . ."  Id.

The Secretary will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the VA facility from which the 
Veteran's claim originated (listed on the first page of this 
decision).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


